DETAILED ACTION
		Response to Amendment
 The amendment filed on 09/10/2021 has been entered and considered by Examiner. Claims 1 – 21, and 23 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Under close examination for claims 1, 8, and 15 the Applicant’s original filed specification and/or drawings fail to address the newly added limitations e.g., “accessing, by the apparatus, a first transmit point in the plurality of transmit points based on an apparatus-dedicate connection ID generated from the identifier of the hyper cell, after the accessing, communicating, by the apparatus, data with the first transmit point based on the apparatus-dedicate connection ID generated form the identifier of the hyper cell; communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the apparatus-dedicate connection ID in response to the apparatus moving from a first position in the coverage area to a second position in the coverage area of the hyper cell.” or the like. Furthermore, in the closest paragraphs, 0041-44 and Fig. 7 of the filed specification, merely discloses an apparatus-dedicate connection ID, but the filed specification fails to show how the apparatus-dedicate connect ID relates to functionalities of the claim language. 
Applicant fails to distinctly point out on the Remark & Argument Section where the amended limitations can be found. The Examiner respectfully request the Applicant to withdraw all the new matter added to the current examination.
	Applicant is welcome to point out where in the specification and/or drawings the Examiner can find support for the newly-added limitations if Applicant believes otherwise.
	All dependent claims base on the rejected base claim is also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 8-11, 15-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US Pub. 20160066291 A1) in view of Lin et al.  (US Pub. 20150094077 A1) in further view of Cherian et al.  (US Pub. 20130142118 A1).
	For claims 1, 8, and 15, Awad discloses a method, comprising: 
hyper cell in accordance with detection of a synchronization signal [0040, 0073-75, 0084, 0092], 
	wherein the identifier of the hyper cell is common to a plurality of transmit points in a coverage area of the hyper cell [0073, 0084, 0144]; and 
accessing, by the apparatus, a first transmit point in the plurality of transmit points based on the identifier of the hyper cell [0040, 0073-75, 0084, 0092];
after the accessing, communicating, by the apparatus, data with the first transmit point based on the the identifier of the hyper cell [0040, 0073-75, 0084, 0092]; 
	communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the identifier [0040, 0073-75, 0084, 0092].
But Awad doesn’t explicitly teach the apparatus moving from a first position in the coverage area to a second position in the coverage area.
However, Lin discloses communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the apparatus ID in response to the apparatus moving from a first position in the coverage area to a second position in the coverage area of the hyper cell (Fig. 3B) [0034-35], 
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, and Lin to ensure the mobile device can quickly establish communication, thus, improving network connectivity. 
But Awad and Lin don’t explicitly teach an apparatus-dedicate connection ID generated from the identifier of the a cell.

Since, all are analogous arts addressing wireless communication tech used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin, and Cherian to enhance identification functions to establish secured communication, thus, improving network security. 

	Claim 8 differs from claim 1 only by additional recitation of the following limitations, which is also taught by Awad as modified by Lin and Cherian. Awad discloses an apparatus, comprising: at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions (Fig. 3). All the other identical limitations are rejected based on the same rationale as shown above.

	Claim 15 differs from claim 1 only by additional recitation of the following limitations, which is also taught by Awad as modified by Lin and Cherian. Awad discloses a non-transitory computer-readable medium storing computer instructions, that when executed by one or more processors, cause an apparatus to perform operations (Fig. 3). All the other identical limitations are rejected based on the same rationale as shown above.

	For claims 2, 9, and 16, Awad, as modified by Lin, discloses all limitation this claim depends on.

	However, Cherian discloses combining, by the apparatus, the identifier of the hyper cell and an identifier of the apparatus to generate the apparatus-dedicated connection [0074, 0129]. 
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin, and Cherian to ensure the mobile device can use the critical information to establish communication, thus, improving network efficiency. 

	For claims 3, 10, and 17, Awad, as modified by Lin and Cherian, discloses a serving transmit point in the plurality of transmit points is transparent to the apparatus [0040, 0073-75, 0084, 0092], and wherein the serving transmit point is one of the first transmit point or the second transmit point [0040, 0073-75, 0084, 0092].

	For claims 4, 11, and 18, Awad, as modified by Lin and Cherian, discloses the identifier of the hyper cell is not associated with a physical cell only covered by one transmit point of the plurality of transmit points (The hyper cell Group identifier and the Physical Cell identifier are separated) [0028].

	For claim 21, Awad, as modified by Lin and Cherian, discloses communicating, by the apparatus, data signals and control signals with the plurality of transmit points based on apparatus-dedicated connection ID [0040, 0073-75, 0084, 0092].

	For claim 23, Awad, as modified by Lin and Cherian, discloses changing from the communicating the data with the first transmit point to the communicating the second data with the second transmit point is transparent to the apparatus [0040, 0073-75, 0084, 0092].

Claim 5-7, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US Pub. 20160066291 A1) in view of Lin et al.  (US Pub. 20150094077 A1) in further view of Cherian et al.  (US Pub. 20130142118 A1) in further view of Kim et al.  (US Pub. 20140204809 A1).
	For claims 5, 10, and 19, Awad, as modified by Lin and Cherian, discloses all limitation this claim depends on.
	Cherian further discloses communicating, by the apparatus, with the second plurality of transmit points in accordance with a second apparatus-dedicated connection ID generated from the second identifier of the second hyper cell [0074, 0129].
But Awad, as modified by Lin and Cherian, doesn’t explicitly teach second cell with a second I.D.
However, Kim discloses (Figs. 1-18) receiving, by the apparatus, a second identifier of a second cell when the apparatus moves into an area covered by the second cell, the second identifier being different from the first identifier and being common to a second plurality of transmit points in the area covered by the second cell (neighboring cell with second cell id) [0074, 0082-83]; and 
	communicating, by the apparatus, with the second plurality of transmit points in accordance with a second apparatus-dedicated connection ID generated from the second 
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin, Cherian, and Kim to ensure the mobile device can used more than one cell, thus, improving network coverage. 

	For claims 6, 11, and 20, Awad as modified by Lin, Cherian, and Kim, Cherian further discloses combining, by the apparatus, of the second identifier of the second hyper cell and the identifier of the apparatus to generate the second apparatus- dedicated connection [0074, 0129]. See motivation to combine the references from the above.

	For claims 7, and 12, Awad as modified by Lin, Cherian, and Kim, Kim further discloses the second identifier of the second hyper cell is not associated with a physical cell only served by one transmit point of the second plurality of transmit points in the area covered by the second cell [0074, 0082-83]. See motivation to combine the references from the above.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Cherian has been used for new ground of rejections. 
Inquiries 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642